People v Blanchard (2015 NY Slip Op 07854)





People v Blanchard


2015 NY Slip Op 07854


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
ROBERT J. MILLER
BETSY BARROS, JJ.


2013-03874
 (Ind. No. 12-00093)

[*1]The People of the State of New York, respondent, 
vCharles Blanchard, appellant.


John P. Savoca, Yorktown Heights, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered March 27, 2013, convicting him of murder in the second degree (two counts) and kidnapping in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly, voluntarily, or intelligently entered is unpreserved for appellate review (see CPL 220.60[3]; 470.05[2]; People v Clarke, 93 NY2d 904, 906; People v Lopez, 71 NY2d 662, 665; People v Oseni, 107 AD3d 829; People v Newson, 106 AD3d 839, 840). Contrary to the defendant's contention, the exception to the preservation requirement is inapplicable (see People v Lopez, 71 NY2d at 666; People v Devodier, 102 AD3d 884). In any event, the record does not support the defendant's claim that he did not understand that he was pleading guilty to three counts of a seven-count indictment in exchange for a promised sentence.
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248, 254; People v Seaberg, 74 NY2d 1, 11).
LEVENTHAL, J.P., AUSTIN, ROMAN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court